Citation Nr: 1633412	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to a compensable evaluation for residuals, status post right ankle fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a bilateral foot disorder, and entitlement to a compensable evaluation for residuals, status post right ankle fracture.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in March 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the St. Petersburg RO (Travel Board hearing).  The Veteran was scheduled for a hearing on December 20, 2013.  He was provided notice of the hearing in November 2013; he failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In a September 2015 decision, the Board denied the Veteran's claim of entitlement to a compensable rating for a right ankle disability.  Thereafter, the Veteran appealed the issue of a compensable rating for the right ankle to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated April 1, 2016, granted the motion and remanded the case to the Board for compliance with directives specified in the motion.  

In the September 2015 decision, the Board remanded the issue of entitlement to service connection for a bilateral foot disorder to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2015.  


FINDINGS OF FACT

1.  A bilateral foot disorder, currently diagnosed as plantar fasciitis, bipartite medial sesamoid bone, bilateral short first metatarsal bones and heel spurs, did not manifest during the Veteran's active duty service, nor is it otherwise causally or etiologically related to service.  

2.  The Veteran's right ankle disability is manifested by symptoms of pain, stiffness, weakness, tenderness, and mild instability caused by pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder, diagnosed as plantar fasciitis, bipartite medial sesamoid bone, bilateral short first metatarsal bones and heel spurs, have not been met.  38 U.S.C.A. §§ 1101, 112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).  

2.  The criteria for an initial rating of 10 percent, but not higher, for residuals, status post right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2009, April 2009, May 2009, and September 2009, prior to the initial adjudication of the claim on appeal.  An additional letter was issued in January 2010.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  


II.  Factual background & Analysis-S/C bilateral foot disorder.

The Veteran served on active duty from April 1983 to February 1985.  The service treatment records (STRs) indicate that the Veteran was seen in April 1983 with complaints that his heels had been hurting for the past 2 weeks during basic training; the assessment was stress fracture.  The Veteran was seen in emergency treatment in July 1983 complaining that a tank charger fell on his right foot; he complained of pain in his arches with walking.  He stated that the pain had been getting progressively worse.  The assessment was right foot contusion.  On the occasion of his separation examination, dated in December 1984, clinical evaluation of the feet was normal.  

In a report of contact (VA Form 119), dated January 21, 2009, the Veteran indicated that he was seeking to establish service connection for a bilateral foot disorder.  In a subsequent statement, dated in March 2009, the Veteran maintained that he developed problems with his feet as a result of the strenuous activities during basic training.  The Veteran indicated that his condition has worsened over the years; he stated that he experiences constant and persistent pain in his feet.  

Submitted in support of the Veteran's claim were treatment records from Dr. Harvey A. Pearl, dated from March 2002 to March 2009.  During a clinical visit in March 2002, the Veteran complained of painfully ingrown and inflamed left hallux nail plate which interfered with shoe wear, walking and activities.  He related that the left hallux became sore around October 2001.  The pertinent diagnosis was ingrown and inflamed onychomycotic left hallux nail plate.  On February 2, 2003, the Veteran gave a history of having pain in both feet since May 2002 but with an increase of symptoms in the previous months with severe swelling, fever, and increased pain in both feet, more so when not standing.  An MRI of the left foot revealed tibial sesamoid contusion or sesamoiditis.  When seen in February 2003, the Veteran reported that he was doing better with less tenderness and swelling in the left foot; he was diagnosed with left plantar fasciitis.  The Veteran was seen in July 2005 complaining of painful swelling and burning in both feet.  The records indicate that a bone scan was done on July 26, 2005, which revealed an abnormal uptake in the first MTP joint region on the left and in the left ankle region suggesting very mild degenerative changes.  During an office visit March 30, 2009, the Veteran reported a four month history of pain in his feet, mostly at night, along with swelling.  The assessment was plantar fasciitis.  The examiner reported that weight bearing x-ray views of each foot were taken and included dorsoplantar, lateral, and oblique views.  He noted that there was a bipartite medial sesamoid bone sub first metatarsal head bilateral; and short first metatarsal bone bilaterally, the MPJ's were intact, and there was no osteoporoses or vascular calcifications.  There was a heel spur noted but no calcifications at the insertion of the Achilles tendons.  

Received in May 2009 were treatment records from Dr. Earl R. Horowitz, dated from June 2008 to April 2009.  The Veteran was seen in June 2008 with complaints of pain in feet and heels, heel spur syndrome, swelling of legs and feet, with pain on top of both feet, and burning in his toes.  The pertinent diagnosis was heel spur syndrome.  A March 2009 treatment note indicates that the Veteran had heel spur pain and plantar fasciitis.  On April 1, 2009, the examiner reported an assessment of heel spur syndrome.  

The Veteran was afforded a VA examination in October 2009.  At that time, he reported that he experienced bilateral foot pain during service, and he continued to experience bilateral foot pain.  The examiner noted that the Veteran has been diagnosed with diabetic neuropathy.  The Veteran complained of pain, swelling and heat in both feet, while standing, while walking as well as at rest.  The Veteran indicated that he was unable to stand for more than a few minutes, and he was unable to walk more than a few yards.  The examiner noted that the Veteran attributed his feet pain to complications of his longstanding diabetes mellitus.  The diagnosis was normal bilateral feet examination.  The examiner noted that no medication was rendered due to normal bilateral feet examination.  

Received in January 2010 were medical records from the Social Security Administration (SSA), dated from February 1997 to July 2002.  These records show that the Veteran received clinical evaluation and treatment for complaints of feet pain.  

In October 2015, the Veteran's files were referred to a VA examiner for an opinion regarding the etiology of his claimed bilateral foot disorder.  Following a review of the claims folder, the examiner stated that the Veteran's currently diagnosed plantar fasciitis, bipartite medial sesamoid bone, bilateral short first metatarsal bones and heel spurs are not caused by an inservice event.  The examiner stated that the STRs reveal two acute complaints of bilateral heel pain.  He stated that this was an acute and transitory condition as there is no objective evidence of a chronic bilateral foot condition.  The examiner further observed that the separation examination was silent for a bilateral foot condition, and there is no objective evidence of a bilateral foot condition post service until 2009.  He was not diagnosed with a heel spur of his right foot until 2003, an incidental finding upon x-ray of his right ankle, and there was no objective evidence of chronicity, and no nexus can be made.  

Analysis.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be presumed for arthritis that is shown during service or within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds the Veteran's current bilateral foot disorder was not present in service and is not shown to be related to service.  In this regard, the Board notes that while the STRs show that the Veteran was evaluated for complaints of pain in his feet in April and July 1983, the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a chronic bilateral foot disorder.  In fact, at the time of his separation examination in December 1984, clinical evaluation of the feet was normal.  The first clinical documentation of the onset of a bilateral foot disorder was in February 2003, approximately 18 years after separation from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record does not show that the Veteran had arthritis during service or within one year of separation from service.  Therefore, service connection may not be presumed pursuant to 38 C.F.R. § 3.307 and § 3.309(a).  

Moreover, although the Veteran has been diagnosed with a bilateral foot disorder, including plantar fasciitis, bipartite medial sesamoid bone, bilateral short first metatarsal bones and heel spurs, there is no competent and probative evidence of record linking these disabilities to the Veteran's period of active service.  On the contrary, following a review of the claims folder and consideration of the Veteran's assertions of continuing symptoms since service, in October 2015, a VA examiner stated that the Veteran's currently diagnosed plantar fasciitis, bipartite medial sesamoid bone, bilateral short first metatarsal bones and heel spurs were not caused by an inservice event.  The examiner observed that the STRs reveal two acute complaints of bilateral heel pain; however, he stated that this was an acute and transitory condition as there was no objective evidence of a chronic bilateral foot condition.  

The Board acknowledges the Veteran's contentions that he developed a bilateral foot disorder as a result of basic training during service.  Lay testimony can be competent regarding features or symptoms of injury or disease, including its origin, when the features or symptoms are within his personal knowledge and observations and the questions are not complex.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his current bilateral foot disability is related to his active service, including the complaints he had during service, is a complex question given the passage of time.  The Veteran has not demonstrated that he has expertise in medical matters. As such, his nexus opinion is not competent evidence.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Rather, the preponderance of evidence is against a finding that his current bilateral foot disability was incurred during service.  Hence, the appeal as to this issue must be denied.


III.  Factual background & Analysis-I/R right ankle.

By a rating action in March 1992, the RO granted service connection for right ankle disability; a 0 percent disability was assigned, effective December 4, 1991.  

In a report of contact (VA Form 119), dated January 21, 2009, the Veteran indicated that he was seeking increased rating for right ankle disorder.  In a statement in support of his claim, dated in March 2009, the Veteran indicated that he suffered several injuries to his right ankle.  The Veteran related that his right ankle disorder has worsened over the years; he stated that his right ankle and feet are in constant pain.  He also reported swelling.  

Received in May 2009 were treatment records from Dr. Earl R. Horowitz, dated from June 2008 to April 2009.  When seen in September 2008, the Veteran complained of pain in both ankles; the assessment was possible sprain type reaction, swelling of ankle and leg, left.  During a clinical visit on March 18, 2009, it was noted that the Veteran had pain in both ankles.  It was reported that he broke the left ankle 30 years ago; at night, he had burning, tingling and numbness.  There was pain of joint around the ankle, sub-talar range of motion.  The assessment was leg, foot and ankle pain bilaterally.  

The Veteran was afforded a VA examination in October 2009, at which time he reported suffering a fractured right ankle in service; he noted that it was surgically repaired.  The Veteran reported having pain, stiffness, weakness, and giving way of the right ankle.  He also reported daily episodes of dislocation of the right ankle.  The Veteran indicated that he was unable to stand for more than a few minutes, and he was unable to walk more than a few yards.  On examination, it was noted that his gait was normal.  There was no evidence of abnormal weight bearing, no loss of a bone, and no inflammatory arthritis.  The examiner noted tenderness in the right ankle, but no instability.  Dorsiflexion was from 0 degrees to 20 degrees, and planter flexion was from 0 degrees to 45 degrees.  There was no objective evidence of pain with active motion.  No ankylosis was noted.  The examiner noted that no objective evidence of pain on range of motion was noted; passive range of motion was unchanged on repetitive testing, range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness or incoordination was noted.  It was noted that the Veteran was not currently employed; he was receiving social security disability.  The pertinent diagnosis was residuals of right ankle status post fracture.  

Received in January 2010 were medical records from the Social Security Administration (SSA), VA as well as private treatment reports, dated from February 1997 to July 2002.  These records show that the Veteran received clinical evaluation and treatment for complaints of feet pain.  These records do not reflect any treatment for the right ankle disorder.  

Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's right ankle disorder is currently rated as noncompensably disabling under DC 5271.  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271.  38 C.F.R. Part 4 (2015).  The terms "moderate" and "marked" are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board notes that normal range of motion of the ankle is considered to be 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The lay and medical evidence concerning the right ankle is generally consistent.  And, after careful review of the evidentiary record, the Board finds that the Veteran is entitled to the minimum compensable disability rating for his right ankle disability, which is 10 percent rating for limitation of motion.  In this regard, the Board notes that, while the clinical findings show that the Veteran has a full range of motion of the right ankle, when a claimant complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, a March 2009 private treatment report noted pain on range of motion of the ankle.  Although the VA examination in October 2009 found no pain on examination, the Veteran reported having right ankle pain.  The Board finds the March 2009 clinical finding of pain on motion sufficient to award the higher rating.  

The Board finds that no rating higher than 10 percent is warranted for the right ankle disability.  The Board notes that, while the March 2009 examiner noted pain on motion, the October 2009 VA examination report noted a normal range of motion under VA rating criteria.  The evidence does not show limitation of motion, even when painful motion and other limited factors are considered, that meets the criteria of Diagnostic Code 5270 or 5271 for any rating higher than 10 percent.  The evidence does not show ankylosis, malunion, or astragalectomy.  Although there were complaints of instability, the most probative evidence shows that his perceived instability was due to pain.  Therefore, the Board finds that a rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

All of the symptoms found are contemplated by the criteria described above, including via application of §§ 4.40, 4.45, and § 4.59.  There is no indication that the average industrial impairment from the right ankle disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  

The Board finds that the evidence supports the assignment of a 10 percent rating, but not higher, for a right ankle disability.  However, the preponderance of the evidence is against the claim for a rating greater than 10 percent, so to that extent the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disorder is denied.  

A 10 percent disability rating for residuals, status post right ankle fracture, is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


